Citation Nr: 0925843	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  98-16 138A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a right shoulder 
disability, other than degenerative joint disease (DJD).

3.  Entitlement to an initial compensable rating for post-
operative left thoracotomy prior to February 16, 2005, and to 
a rating higher than 10 percent from that date.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1997.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 1997 and March 1998 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

In July 1997, the RO granted service connection for post 
operative left thoracotomy with history of multiple 
pneumothoraces, and assigned a noncompensable rating, 
effective March 15, 1997.  The RO also denied service 
connection for asbestos exposure.  In March 1998, the RO 
continued the noncompensable rating, and also denied service 
connection for a right shoulder condition.

In December 2004, the Board remanded the claims, having 
recharacterized the asbestos claim as one for service 
connection for a disability due to asbestos exposure.  In May 
2006, the Board denied the claims for disability due to 
asbestos exposure and a right shoulder condition, and granted 
an initial 10 percent rating for post operative left 
thoracotomy, effective February 16, 2005. The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In March 2008, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication in 
compliance with directives specified in a February 2008 joint 
motion.  The Board notes that, pursuant to the joint motion, 
the Court dismissed the appeal as to multiple other issues 
decided by the Board, including the grant of the 10 percent 
rating for post-operative left thoracotomy.  The Board also 
notes that, in the March 2009 written brief presentation, the 
Veteran's representative waived initial RO review of any 
evidence associated with the claims file since the most 
recent supplemental statement of the case (SSOC) as well as 
any non-compliance with the notification responsibilities set 
forth in the Veterans Clams Assistance Act of 2000 as amended 
(VCAA), discussed below.
 
The claims for entitlement to an initial compensable rating 
for post-operative left thoracotomy prior to February 16, 
2005, and to a rating higher than 10 percent from that date, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with asbestosis that is 
related to in-service asbestos exposure.

2.  The Veteran's current right shoulder disability, other 
than degenerative joint disease (DJD), is related to his in-
service right shoulder injury. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
asbestosis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for entitlement to service connection for a 
right shoulder disability, other than DJD, have been met.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

However, as the Board is granting the claims for service 
connection for asbestosis and a right shoulder disability 
other than DJD, these claims are substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 308; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

As to the claim for service connection for asbestosis, the 
service treatment records indicate that the Veteran was 
exposed to asbestos and recommended for placement in the 
asbestos medical surveillance program.

There is conflicting evidence as to whether the Veteran has 
been diagnosed with asbestosis.  On the one hand, there is a 
September 1998 handwritten note from Dr. Schwartz indicating 
a diagnosis of asbestosis based on chest X-ray.  The chest X-
ray referred to is not in the evidence of record.  In 
addition, a February 2005 VA examiner diagnosed asbestosis 
and wrote that, although there was no evidence of disease on 
a then-current X-ray, the evidence in the claims file showing 
asbestos exposure and slight change in pulmonary function 
studies supported Dr. Schwartz's diagnosis of asbestosis.  An 
October 2005 follow-up opinion by the February 2005 VA 
examiner clarified that she believed the findings of impaired 
gas transfer and occult interstitial lung disease on recent 
pulmonary function testing, along with prior X-ray evidence 
of left apical scarring (apparently a reference to the 
September 1998 chest X-ray), "support[] the diagnosis as 
reported by his personal physician, as asbestosis related to 
service-connected asbestos exposure, and currently 
nondisabling."  On the other hand, there are multiple 
negative chest X-rays, ranging from October 1997 to October 
2005.

In its May 2006 decision, the Board, noting that VA's 
Adjudication Manual and Manual Rewrite provide that a 
diagnosis of asbestosis must be supported by both in-service 
asbestos exposure and X-ray evidence of parenchymal lung 
disease, found that the preponderance of the evidence was 
against a finding of current asbestosis.  The joint motion 
concluded that the Board's reliance on the Adjudication 
Manual and Manual Rewrite to refute the diagnoses of 
asbestosis was not supported by adequate medical evidence.  
Joint motion, at 5-6.

In light of this finding in the joint motion, the Board finds 
that the evidence as to whether the Veteran has asbestosis, 
including a competent medical diagnosis of this disability, 
is at least evenly balanced.  With reasonable doubt resolved 
in favor of the Veteran, the Board finds that there is 
evidence of asbestosis for at least some time during the 
appeals period. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.  
Therefore, pursuant to McClain, supra, the Veteran has 
satisfied the "evidence of current disability" requirement.  
As there is medical evidence of in-service asbestos exposure 
and a competent medical opinion linking the Veteran's 
asbestosis to this in-service asbestos exposure, the criteria 
for entitlement to service connection for asbestosis have 
been met, and service connection for this disability must 
therefore be granted.

As to the claim for service connection for a right shoulder 
disability, the Board found in its May 2006 decision that, 
while there is evidence of DJD of the right shoulder and an 
in-service right shoulder injury, the only medical opinion as 
to the etiology of this disability, that of the February 2005 
VA examiner in her October 2005 opinion, indicated that the 
right should DJD is more likely related to aging and not to 
the in-service injury, thus warranting denial of the claim.  
However, the joint motion noted that the Veteran has been 
diagnosed with right shoulder disabilities other than DJD.  
Joint motion, at 7.

Specifically, an August 1997 physical therapy note, several 
months after separation from service, contains a diagnosis of 
rotator cuff strain and notes the in-service right shoulder 
injury.  The October 1997 VA examination report contains a 
diagnosis of status post injury to the right shoulder, with 
residual pain, and history of glenoid tear of the right 
shoulder.  There is also lay evidence of continuity of right 
shoulder symptomatology.  In addition, Dr. Schwartz wrote in 
a January 2009 letter that the Veteran continues to 
experience symptoms from his in-service right shoulder injury 
and that it is more likely than not that these symptoms stem 
from the in-service injury.  Given the evidence of in-service 
injury, continuity of symptomatology, the diagnosis of a 
right shoulder disability other than DJD, and a competent 
medical opinion linking the current right shoulder symptoms 
to the in-service injury, the Veteran has established all of 
the elements of service connection through a showing of 
continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b).  See Savage, 10 Vet. App. at 495-96.  As the 
October 2005 VA examiner's negative etiological opinion 
referred only to the Veteran's right shoulder DJD, service 
connection for a right shoulder disability other than DJD 
must be granted.


ORDER

Entitlement to service connection for asbestosis is granted.

Entitlement to service connection for a right shoulder 
disability, other than DJD, is granted.


REMAND

In its May 2006 decision, the Board denied a compensable 
rating for the Veteran's left thoracotomy residuals prior to 
the date of the February 16, 2005 VA examination, and denied 
a rating higher than 10 percent from that date.  The Board 
analyzed the claims for higher ratings under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6843, applicable to, inter alia, 
traumatic chest wall defect and pneumothorax,  and 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8519, applicable to impairment 
of the long thoracic nerve.  The Board concluded that the 
evidence did not show more than mild incomplete paralysis of 
the long thoracic nerve warranting a compensable rating under 
DC 8519.  However, the joint motion found that the Board did 
not address VA treatment records showing additional long 
thoracic nerve symptomatology such as prolonged distal 
latency, atrophy of the left serratus anterior muscles, and 
long thoracic nerve palsy.  Joint motion, at 9.  The joint 
motion also found that the Veteran's neurological 
symptomatology has not been adequately addressed in an 
examination, and specifically instructed the Board to remand 
this claim so for neurological examination of the Veteran's 
thoracotomy residuals (in particular, any long thoracic nerve 
injury or left shoulder pain related to it).  Id.  Thus, the 
Board must remand the claims for such an examination.

In addition, in its May 2006 decision, the Board determined 
that a separate rating for the Veteran's thoracotomy scars 
was not warranted, based primarily on a March 2001 VA 
treatment record that indicated that the surgical scars on 
the chest were well-healed.  However, the parties to the 
joint motion agreed that this treatment record did not 
indicate whether the scars were examined for pain and 
tenderness, and that, because there was no scars examination 
of record, such an examination should be conducted.  Joint 
motion, at 9.  Consequently, a remand is required for 
examination of the Veteran's scars as well. 

Accordingly, the claims for an initial compensable rating for 
post-operative left thoracotomy prior to February 16, 2005, 
and to a rating higher than 10 percent from that date, are 
REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination or examinations to determine 
the severity of his service-connected 
left thoracotomy residuals, in 
particular, the degree of impairment of 
his long thoracic nerve and the symptoms 
of his thoracotomy scars.  The claims 
folder should be made available to the 
examiner or examiners, and all necessary 
tests and studies should be performed.

As to the long thoracic nerve, the 
examiner should indicate whether there is 
any paralysis of the long thoracic nerve 
and, if so, whether such paralysis is 
incomplete or complete.  If there is 
incomplete paralysis, the examiner should 
further indicate whether it is mild, 
moderate, or severe.  The examiner should 
also indicate whether, and to what 
extent, there is neuritis or neuralgia 
residual to the Veteran's left 
thoracotomy.  The examiner should also 
indicate, to the extent possible based on 
a  review of the claims file, the 
severity of all symptomatology relating 
to the long thoracic nerve since March 
15, 1997.

As to the scars, the examiner should 
indicate the number of scars residual to 
the Veteran's left thoracotomy.  As to 
each scar, the examiner should indicate 
the area covered by the scar in either 
square inches or centimeters, whether the 
scar is deep or causes limited motion, 
whether the scar is superficial, whether 
it is poorly nourished, whether there is 
any ulceration, whether the scar is 
stable or unstable, whether the scar is 
tender or painful on objective 
demonstration or examination, and whether 
the scar causes limitation of function of 
the part affected.  The examiner should 
also indicate, to the extent possible 
based on a review of the claims file, the 
severity of all scar symptomatology since 
March 15, 1997.

2.  If any benefits sought on appeal are 
not fully granted, issue a SSOC before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


